Citation Nr: 0418496	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  95-40 679A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic tendonitis of 
the left shoulder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran retired from military service in December 1991, 
after serving more than 20 years of active service.

This appeal arises from a November 1994 rating decision of 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA), Regional Office (RO), that denied entitlement to 
service connection for tendonitis of the left shoulder, the 
residuals of a cervical spine sprain, and arthritis of the 
left hip.  At a personal hearing in August 1996, the veteran, 
in writing, withdrew her claim for service connection for 
arthritis of the left hip.  She provided testimony on the 
other two issues.  Subsequent to the hearing, the Board, in 
December 1997, remanded the claim for the purpose of 
obtaining additional medical evidence with respect to the 
issues before it.  

In a rating decision, dated October 2003, the RO granted 
service connection for the residuals of a strain to the 
cervical segment of the spine.  The RO having awarded a full 
grant of the requested benefit, this issue is no longer 
before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 
(Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 
1997).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been obtained and developed.

2.  A chronic left shoulder disorder was not present during 
military service or attributable to any incident therein.




CONCLUSION OF LAW

A chronic left shoulder disability was not incurred in or 
aggravated by the veteran's military service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefined the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  

With respect to the appellant's claim, VA's duties have been 
fulfilled to the extent possible.  VA must notify the veteran 
of evidence and information necessary to substantiate the 
claim and inform her whether she or VA bears the burden of 
producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate her 
claim by means of the discussions in the original rating 
decision, the statement of the case (SOC), the Board's 
Remand, and the supplemental statements of the case (SSOCs).  
Specifically, in those documents, the appellant has been told 
that she needed to submit evidence supporting her assertions 
that she had a ratable disability of the left shoulder and 
that it was related to manifestations she suffered therefrom 
while serving in the military service.  

VA informed the appellant of which evidence she was to 
provide to VA and which evidence VA would attempt to obtain 
on her behalf.  In this regard, the VA sent the appellant 
notice of the VCAA which spelled out the requirements of the 
VCAA and what the VA would do to assist the veteran.  The VA 
also informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  The record reflects that the VA obtained the 
veteran's treatment records from the local VA medical center.  
A medical examination of the veteran was also accomplished in 
June 2000.  At that examination, the examiner was 
specifically asked to comment on whether the veteran was 
suffering from a ratable disability related to her military 
service or any incident therein.  An opinion was provided, it 
was used by the RO in rendering its decision, and has been 
included in the claims folder for review.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO obtained 
the veteran's available medical treatment records.  Moreover, 
the veteran was given the opportunity to present evidence and 
testimony before an RO hearing officer and the Board.  The 
veteran did provide testimony before an RO hearing officer 
but declined the opportunity to testify before the Board.  It 
seems clear that the VA has given the veteran every 
opportunity to express her opinion with respect to her claim 
and the VA has obtained all known documents that would 
substantiate the veteran's assertions.  

The Board notes that the VCAA notification letter sent to the 
veteran properly notified her of her statutory rights.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. 
Cir. 2003); Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  Said letter was sent to the veteran in April 
2001.  It is noted that in the VCAA letter, the veteran was 
notified that she had 60 days to submit additional 
information in conjunction with her claim.  Notwithstanding 
that notification, the veteran submitted information to the 
VA after that 60 day suspense date and that information has 
been accepted by the VA in support of her claim.  An 
amendment to the VCAA was recently enacted clarifying that 
the one-year period within which evidence may be submitted 
does not prohibit VA from making a decision on a claim before 
expiration of that time period.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C. §  ____).

Also, in Pelegrini v. Principi, 17 Vet. App. 412 (2003), the 
United States Court of Appeals for Veterans Claims (Court) 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of the claim.  Satisfying the strict letter 
holding in Pelegrini would require the Board to dismiss every 
case that did not absolutely meet these standards.  Such an 
action would render a rating decision promulgated prior to 
providing the veteran full VCAA notice void ab initio, which 
in turn would nullify the notice of disagreement and 
substantive appeal filed by the veteran.  In other words, 
strictly following Pelegrini would require that the entire 
rating process be reinitiated from the very beginning.  That 
is, the claimant would be provided VCAA notice and an 
appropriate amount of time to respond before an initial 
rating action.  Following the rating decision, the claimant 
would have to file a new notice of disagreement, a new 
statement of the case would be required, and finally, the 
submission of a new substantive appeal by the claimant.  The 
prior actions of the veteran would be nullified by a strict 
reading of Pelegrini, and essentially place the appellant at 
the end of the line of cases waiting to be adjudicated.  

There is no statutory authority that renders the initial 
adjudication of the veteran's claim null and void because of 
lack of strict VCAA compliance.  Furthermore, the Board does 
not believe that voiding the rating decisions is in this 
veteran's best interests.  Simply put, in this case, the 
claimant was provided every opportunity to submit evidence, 
and to attend a hearing at the RO before a hearing officer or 
before a Veterans Law Judge at the RO or in Washington, DC.  
She was supplied with notice of the appropriate law and 
regulations.  She was given notice of what evidence she 
needed to submit, and notice of what evidence VA would secure 
on her behalf.  She was given ample time to respond.  The 
veteran was not prejudiced because she does not, as the Court 
noted in Pelegrini, have to "overcome an adverse 
determination."  There is no final adverse determination of 
her claim.  The Board does a de novo review of the evidence 
and is not bound by the RO's prior conclusions in this 
matter.  

Hence, not withstanding Pelegrini, to allow the appeal to 
continue would not be prejudicial error to the claimant.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence she should submit to substantiate her 
claim." Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, for these reasons, the Board finds 
that the intent and purpose of the VCAA were satisfied by the 
notice given to the veteran, and she was not prejudiced by 
any defect in the timing of that notice.

Alternatively, the Board finds that any possible defect with 
respect to the timing of the VCAA notice was harmless error.  
While the notice provided to the appellant was not given 
prior to the first agency of original jurisdiction (AOJ) 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and the certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2003).  As such, the 
appellant has been provided with every opportunity to submit 
evidence and argument in support of her claim, and to respond 
to VA notices.  Therefore, not withstanding Pelegrini, to 
decide the appeal would not be prejudicial error to the 
veteran.

The veteran has over twenty years of honorable, active 
service in the United States Army.  She asserts that she now 
suffers from a left shoulder disability that is related to 
symptoms and manifestations she experienced in service, and 
that the service condition never corrected itself.  In a 
somewhat alternative theory of the start of the disability, 
the veteran has asserted that while she was in service she 
was involved in a motor vehicle accident that lead to the 
current disorder. 

The veteran's service medical records show that in January 
1983 she was involved in a motor vehicle accident.  The 
vehicle in which she was in was hit from behind by another 
vehicle - the veteran's vehicle was not moving at the time of 
the accident.  The veteran received treatment at Fort Dix, 
New Jersey.  She was treated for neck pain and not for any 
particular disability or condition of the left shoulder.  In 
April 1988, the veteran underwent an "over 40 physical" for 
the service.  The record reflects that she did not complain 
of left shoulder pain or of manifestations or symptoms 
indicative of a permanent, chronic shoulder disability.  This 
examination mirrored a physical examination that had been 
accomplished in April 1987 - that examination also did not 
show findings of a left shoulder disability.

In September 1990, the veteran was seen at the local Army 
medical facility for pain in the left shoulder.  She was 
diagnosed with arthralgia and she was given medications to 
relieve the pain.  The medical records indicate that she was 
not placed on temporary duty or restricted in the duties she 
could perform in the Army as a result of any chronic left 
shoulder disability.  The following September, a retirement 
physical was performed.  The veteran was required to note all 
of her maladies and disabilities.  A review of the retirement 
physical paperwork fails to reveal any findings and 
manifestations suggestive of a chronic left shoulder 
disorder.  

A VA general medical examination accomplished in May 1992 did 
not produce findings indicating that the veteran was then 
suffering from a chronic disability, disease, or disorder of 
the left shoulder.  In May 1994, in conjunction with her 
claim, x-ray films were produced of the left shoulder.  The 
reader of the films indicated that the films suggested 
tendonitis of the left shoulder.  A medical examination 
accomplished also in May 1994 resulted in a diagnosis of mild 
bicipital tendonitis bilaterally.  Of note, during that 
examination, the veteran admitted that the left shoulder had 
not been subject to any type of trauma.  

In a January 1994 rating decision, the RO denied the 
veteran's claim seeking entitlement to service connection for 
a left shoulder disability.  The RO noted that the medical 
evidence did not link any disability for which she was now 
suffering therefrom with her military service or any 
incidents therein.  

In August 1996, the veteran presented testimony at a hearing 
on appeal before a hearing officer at the RO.  On that 
occasion, the appellant testified that she received treatment 
for symptoms related to her left shoulder disability 
beginning in 1982.  She stated that she suffered from chronic 
pain in the left shoulder and that she was taking pain 
medication on a regular basis.  The veteran further pointed 
out that she had received outpatient treatment for the left 
shoulder disability following her retirement from service.  

Pursuant to a December 1997 remand by the Board, the veteran 
underwent a VA orthopedic examination of her left shoulder in 
June 2000.  The examiner was asked to comment on whether any 
problems, symptoms, and manifestations the veteran was 
experiencing at the time of the examination were related to 
or caused by the veteran's military service.  Upon completion 
of the examination, the doctor classified the veteran's 
condition as "unspecific left shoulder pain."  The examiner 
further stated the following:

As far as the x-ray evidence of a 
cortical sclerosis on the greater 
tuberosity of the left humerus being 
consistent with tendonitis, my 
examination today, the patient's pain is 
almost all posteriorly in the muscles 
about the posterior aspect of the 
shoulder and about the scapula.  A mere 
finding of cortical sclerosis about the 
greater tuberosity is really not 
pertinent to the patient's examination or 
her claim to where her pain is.  I do not 
see how they would be related to whiplash 
injury as well, and again tendonitis does 
not usually last 17 years when it has 
been appropriately treated with anti-
inflammatories, muscle relaxants as well 
as extensive physical therapy.

Service connection may be established for a current 
disability in several different ways.  The most common basis 
for establishing service connection is called on a "direct" 
basis.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303(a), 3.304 (2003).  Direct service connection may be 
established for a disability resulting from diseases or 
injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(a), (b), (d) (2003).  Establishing direct service 
connection for a disability which has not been clearly shown 
in service requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(d) 
(2003); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may also be established on a 
"presumptive" basis.  Most commonly, this is established 
under 38 C.F.R. § 3.309(a) (2003) which states that specific 
enumerated disabilities may be presumed to have been incurred 
during active military service if they manifest to a degree 
of 10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2003).  Tendonitis is not a disability that 
warrants service connection on a presumptive basis if it 
manifests to a degree of 10 percent within the first year 
following active service.  38 C.F.R. §§ 3.307, 3.309(a) 
(2003).  Therefore, these regulations are not for 
application.

Additionally, to grant service connection, it is required 
that the evidence shows the existence of a current 
disability, an in-service disease or injury, and a link 
between the disability and the in-service disease or injury.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle 
has been repeatedly reaffirmed by the United States Court of 
Appeals for the Federal Circuit, which has stated that ". . 
. a veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  See Black v. Brown, 10 
Vet. App. 279 (1997).

The veteran's post-service treatment records do show 
treatment for various disabilities and disorders, including 
complaints involving the left shoulder.  However, those same 
medical treatment records do not establish any type of link 
or casual relationship between a left shoulder disability and 
the veteran's military service.  

The veteran has been very specific in asserting that she 
suffers from a disability of the left shoulder and that it 
somehow began while she was serving in the Army.  While the 
Board does not doubt the sincerity of the veteran's 
contentions in this regard, any determination as to the 
existence of a disability and its medical causation must be 
based upon competent medical testimony or documentation.  A 
lay person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  However, that 
same lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service. If the claimed disability is manifested by 
observable symptoms, lay evidence of symptomatology may be 
adequate to show the nexus between the current disability and 
the in-service disease or injury.  Nevertheless, medical 
evidence is required to show a relationship between the 
reported symptomatology and the current disability, unless 
the relationship is one to which a lay person's observations 
are competent.  See Savage v. Gober, 10 Vet. App. 488 (1997).

In this instance, the veteran is competent to say that that 
she suffered from pain in the left shoulder while she was in 
service.  She may claim that she now experiences pain in the 
same shoulder and that since she retired from the Army she 
has "always" noted the pain in the left shoulder.  However, 
she is not competent to say that she has an actual ratable 
left shoulder disability, or that such a disability is 
related to her military service.  In other words, there is no 
indication that she possesses the requisite medical knowledge 
or education to render a probative opinion involving medical 
diagnosis or medical causation.  See Edenfield v. Brown, 8 
Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Regarding a claim for service connection, medical evidence 
must establish that a current disability exists, and that the 
disability is related to a period of active military service.  
Competent medical evidence has not been presented 
establishing that any current left shoulder disability was 
associated with the veteran's military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  See 
also Routen v. Brown, 10 Vet.App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  Instead, a VA doctor has opined that any 
shoulder disability that the veteran now suffers therefrom is 
not related to any acute manifestations she experienced while 
in service.  Moreover, none of the post-service medical 
records, dating from 1992 to the present, etiologically links 
any left shoulder disability to her military service or any 
incidents therein.  As such, service connection for a left 
shoulder disability is denied.


ORDER

Service connection for chronic tendonitis of the left 
shoulder is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



